DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 01/31/2022.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 5, 6, 12, 14, 18, and 19 have been amended.  No new matter appears to have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2002/0115483 A1) (henceforth, “Fujiwara”) in view of Ciszewski et al . (US 2015/0273333 A1) (henceforth, “Ciszewski”).
Regarding claims 1, 14, and 19, Fujiwara teaches an object control method, device, and non-transitory computer-readable medium, performed at an electronic device having one or more processors and memory storing instructions to be executed by the one or more processors, the method comprising:
displaying a virtual scene (e.g., objects positioned on the three-dimensional world coordinates in Para. 79 and Fig. 5) using a client running at the electronic device (e.g., entertainment device 12 in Para. 46 and Fig. 1);
detecting a first operation triggered in the client (e.g., cross button 52c has been operated in Para. 106 and Figs. 1 and 14), and the first operation being used for instructing a target object in the virtual scene to move from one side of a target obstacle to the other side of the target obstacle (e.g., character action of jumping over obstacle OBb in Fig. 5 and Para. 113);
determining a target action to be performed by the target object, the target action being determined according to attributes of the target obstacle (e.g., different character actions to perform with obstacle in Figs. 15-19 and Para. 130-131), and the target action being a crossing type or climbing type action performed by the target object to move from one side of the target obstacle to the other side of the target obstacle (Para. 113); and
controlling, in the virtual scene, the target object to perform the target action (Para. 113);
wherein the determining the target action to be performed by the target object includes: searching an action set for the target action, each action in the action set being configured with a distance interval (e.g., the obstacle overcoming table 220 shows a character action in correlation to a range (i.e., distance) of the character to an obstacle object in Para. 110 and Fig. 16); and
choosing one candidate action in the action set as the target action according to a distance between the target object and the target obstacle, wherein the distance between the target object and the target obstacle is within the distance interval configured for the candidate action (e.g., different character actions to be performed with an obstacle in relation to the perimeter ranges of the character in Figs. 15-19 and Para. 130-131).
But Fujiwara although teaching perimeter ranges and an obstacle with a height z (Figs. 5, 15, and 16 and Para. 110), lacks in explicitly teaching each action in the action set configured with a height interval, choosing an action according to a height of the target obstacle, and the height of the target obstacle is within the height interval configured for the candidate action.  In a related disclosure, Ciszewski teaches providing a dynamic and real-time analysis of a virtual environment around a player as the player traverses the virtual environment (see abstract).  More particularly, Ciszewski teaches a set of movement actions (i.e., an action set in Para. 39) wherein the action may be selected based on a height of the selected hook (e.g., hooks may correspond to edges in the virtual environment which are available for movement interaction in Para. 35) relative to a current height of the player's location, such that, a selected hook may be above the player, where the selected hook is lower than a jump height of the player, such as 1.5 meters above the player, the application may determine that the "jump" action be selected and the player will jump over or onto an object associated with the hook (e.g., choosing an action according to a height of the obstacle and wherein the height of the obstacle is within the height interval in Para. 39).  Ciszewski states that by “natural and dynamic movement may provide a user of a virtual environment with enhanced interaction and an improved experience” (Para. 34).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the character actions of Fujiwara to include the dynamic movement features of Ciszewski in order to provide an improved user experience moving in a virtual world, as beneficially taught by Ciszewski.
Regarding claims 2, 15, and 20, Fujiwara further teaches before detecting the first operation triggered in the client: displaying, in the client in a case that the target obstacle is allowed to be crossed or climbed, an identifier used for triggering the first operation (e.g., obstacle object OBb which the character OBa cannot traverse has been detected in Para. 102 and Fig. 5 and Fig. 15).
Regarding claims 3 and 16, Fujiwara further teaches controlling, in the virtual scene, the target object to perform the climbing type action, and displaying a picture corresponding to the process of performing the climbing type action (e.g., Figs. 15 and Figs. 17A-C).
Regarding claims 4 and 17, Fujiwara further teaches during the process of controlling, in the virtual scene, the target object to perform the target action: detecting a second operation triggered in the client; and stopping, in response to the detected second operation and according to an indication of the second operation, performing the target action (e.g., the perimeter relation between the perimeter ranges ADO through AD3 of the character OBa and the perimeter ranges ADa through ADc of the building 211 obstacle object OBb (i.e., the overlapping relation) is examined, wherein different second operations cause the target object to perform a target action in Para. 108 and Figs. 15-16).
Regarding claims 5 and 18, Fujiwara further teaches selecting the target action from the action set at least according to the attributes of the target obstacle (e.g., the obstacle overcoming table in Para. 109).
Regarding claim 6, Fujiwara further teaches selecting the target action from the corresponding action set according to the attributes of the target obstacle and attributes of the target object (Para. 109-109 and Figs. 15-16).
Regarding claim 7, Fujiwara further teaches searching a plurality of sets for the action set matching the attributes of the target obstacle; and searching the action set for the target action matching the attributes of the target object (Para. 108-109 and Figs. 15-16).
Regarding claim 8, Fujiwara as modified by Ciszewski teaches searching the plurality of sets for the action set matching a height and a thickness of the target obstacle (Fujiwara - obstacle overcoming table in Para. 109 and objects OBa and OBb of object data being positioned on the three-dimensional world coordinates WC comprising the three orthogonal axes of X, Y, and Z in Para. 79 and Ciszewski – height in Para. 39).
Regarding claim 11, Fujiwara further teaches searching the action set for the target action matching a speed, inertia, and an orientation of the target object (Para. 12 and Para. 108).
Regarding claim 12, Fujiwara as modified by Ciszewski teaches determining the distance between the target object and the target obstacle (Fujiwara – Para. 110 and Fig. 15-16) and the height of the target obstacle (Ciszewski – Para. 39).
Regarding claim 13, Fujiwara further teaches obtaining configuration information of the target obstacle in a case that the target object is located in a target area in the virtual scene, distances between points in the target area and the target obstacle are within a target threshold (e.g., S1, obstacle object in Fig. 14 and Para. 108);
determining, in a case that the configuration information indicates that the target obstacle is allowed to be crossed or climbed, that the target obstacle is allowed to be crossed or climbed (S5 button operated in Fig. 14 and Para. 107-109); and
determining, in a case that the configuration information indicates that the target obstacle is not allowed to be crossed or climbed, that the target obstacle is not allowed to be crossed or climbed (S5 button not operated, such as, non-overlapping relations between the character and obstacle in Fig. 14 and Para. 107-109).
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For instance, it appears that, the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“obtaining a thickness between a first point on the target obstacle and a second point on the target obstacle, the first point being a point passed through by the target object in a case that the target object starts to cross the target obstacle by using the crossing type action, and the second point being a point passed through by the target object in a case that the target object gets over the target obstacle by using the crossing type action;
obtaining a distance between a third point and a fourth point on a target parabola, the third point being a point that is on a rise stage of the target parabola and that has the same height as the first point, the fourth point being a point that is on a fall stage of the target parabola and that has the same height as the second point, and the target parabola being a parabola that is formed in a case that the target object crosses the target obstacle by using the crossing type action;
searching, in a case that the thickness between the first point and the second point is not greater than the distance between the third point and the fourth point, the plurality of sets for the action set in which types of comprised actions are the crossing type; and
searching, in a case that the thickness between the first point and the second point is greater than the distance between the third point and the fourth point, the plurality of sets for the action set in which types of comprised actions are the climbing type” (substantially encompassed by dependent claim 9).
 Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-8, 11, and 13-20 have been considered but are moot in view of the new ground(s) of rejection.  A secondary reference (Ciszewski) has been applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715